Filed 8/10/22 El Pegasus v. Kaye CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION FIVE


 EL PEGASUS LLC, et al.,                                           B310491

           Plaintiffs and Appellants,                              (Los Angeles County Super.
                                                                   Ct. No. 20BBCV00157)
           v.

 DEBRA KAYE, et al.,

           Defendants and Respondents.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, William D. Stewart, Judge. Affirmed.

      Law Offices of Steffanie Stelnick and Steffanie Stelnick for
Plaintiffs and Appellants.

     Shawn Kaye, in pro. per. and Debra Kaye, in pro. per. for
Defendants and Respondents.



                                __________________________
       Plaintiffs El Pegasus, LLC and Marvin Blum challenge the
trial court’s sustaining, without leave to amend, defendants
Debra and Shawn Kaye’s demurrer to plaintiffs’ unlawful
detainer (UD) complaint based on res judicata. We affirm as the
judgment plaintiffs obtained against defendants in a separate
breach of contract action addressed the same unpaid rental
period for the same lease at issue in the UD action.
        FACTUAL AND PROCEDURAL BACKGROUND
1.     The UD Complaint
       On February 25, 2020, Plaintiffs filed a UD complaint in
Case No. 20BBCV00157 against defendants in the Burbank
Courthouse. Plaintiffs alleged that they were the owners of a
residence on Chandler Boulevard in North Hollywood, and that
defendants rented the residence from plaintiffs for $2,400 per
month pursuant to an oral agreement entered into on April 1,
2016.
       Plaintiffs alleged that on or about February 18, 2020, they
caused a three-day notice to pay rent or quit to be served on
defendants, which plaintiffs attached to the verified complaint as
an exhibit. The three-day notice to quit demanded $2,400 per
month for the time period beginning February 1, 2019 through
January 31, 2020 (a total of $28,800 in back rent). The proof of
service of notice attested that plaintiffs posted and mailed the
three-day notice to quit on February 26, 2020.
       The complaint sought damages of past due rent in the
amount of $28,800, and damages at the rate of $80 per day
beginning February 1, 2019.
2.     The Breach of Contract Complaint
       On February 27, 2020 (two days after filing the UD),
plaintiffs filed a complaint for breach of contract against




                                2
defendants in Case No. 20STLC01930. This lawsuit was filed in
downtown Los Angeles. The complaint alleged breach of the
same oral lease for the same residence identified in the UD case
and sought damages accruing from October 1, 2018. The
complaint did not specify an end date for the accrual of damages.
The complaint stated monthly rent was $2,400 and that a late fee
of $240 was applied when rent was not received by the tenth day
of the month. Plaintiffs prayed for $13,680 in total damages.
Defendants did not file a responsive pleading to the breach of
contract complaint, and, as we discuss below, a default was
entered.
3.     Demurrer in the UD Action
       On March 10, 2020, 12 days after filing the breach of
contract action, defendants demurred to the UD action, asserting
the complaint failed to allege facts sufficient to state a cause of
action and was uncertain. The demurrer primarily addressed
plaintiff Marvin Blum’s standing and irregularities in the three-
day notice. The court did not hear the demurrer for several
months until November 20, 2020 due to continuances
attributable to the COVID-19 pandemic.
4.     Judgment in the Contract Action
       In the interim, plaintiffs had obtained entry of default
against defendants in the breach of contract case. In support of
the application for default judgment, plaintiff Blum attested:
“The Defendants agreed to pay $2,400.00 per month to Plaintiff,
made payable on the 1 st of each month (delinquent if not received
by the 10th day). If payment is delinquent a late fee of 10
[percent] ($240.00) will be due and payable immediately.” Blum
declared: “From October 1, 2018 to January 31, 2019, Shawn
Kaye and Debra Kaye have accumulated over $13,680.00 in




                                 3
unpaid/past due rent plus late fees. [¶] Plaintiff has since been
forced to hire [counsel] to pursue legal action and has suffered in
damages in an amount no less than $14,215.93.”
       On August 26, 2020, the trial court entered a default
judgment in favor of plaintiffs on the breach of contract claim in
the amount of $14,215.93 (composed of $13,680.00 in damages
and $535.93 in costs).
5.     Defendants Add Res Judicata to Their Demurrer
       Arguments on Reply
       On November 13, 2020, three and one-half months after
default judgment had been entered in the contract case,
defendants filed their reply brief to plaintiffs’ opposition to the
demurrer. In it, defendants argued for the first time that the
judgment in the breach of contract action barred the UD action
under principles of res judicata.
       Defendants argued: “Plaintiffs have made an election of
remedies that precludes the present lawsuit: Plaintiffs chose to
file a civil action against these very same Defendants over the
very same real property in this Los Angeles County at the
downtown Los Angeles branch of the Superior Court. . . . [¶]
Plaintiffs have attempted to ‘split’ their cause of action, contrary
to California law.” To their reply, defendants attached copies of
the complaint and judgment from plaintiffs’ breach of contract
lawsuit, requesting the court take judicial notice of the
documents.




                                  4
6.     The Court Sustains the Demurrer Based on Res
       Judicata
       The court took judicial notice of plaintiffs’ complaint and
the judgment from the breach of contract case.1 The trial court
observed the breach of contract action was “based on
substantially identical facts with identical parties as the instant
[UD] action, and that the [court in the contract case] entered
default judgment for Plaintiffs on August 26, 2020.” The court
found that the contract action and the UD action “make up a
single claim.”
       The trial court held: “As judgment has been rendered on
the merits as to [the breach of contract case], the Court finds that
the instant action is barred based on res judicata and will thus
sustain the demurrer. . . . What happened here is that by
proceeding to judgment on the contract action, plaintiff has
waived the three[-]day notice (i.e., the document which drives
and controls the unlawful detainer action) and the claim of right
to possession based on the notice. Defendants may remain in
peaceable possession of the premises.” The court sustained the
demurrer without leave to amend.
7.     The Court Grants Plaintiffs’ Motion for
       Reconsideration, but Reinstates Its Prior Ruling
       On November 24, 2020, plaintiffs moved the court to
reconsider its ruling on the demurrer because their counsel was
unable to respond in writing to the res judicata argument raised
for the first time in defendants’ reply brief, and because counsel


1      “ ‘In ruling on a demurrer based on res judicata, a court
may take judicial notice of the official acts or records of any court
in this state.’ ” (Boyd v. Freeman (2017) 18 Cal.App.5th 847, 855,
fn. 3; see Evid. Code § 452, subd. (c).)



                                  5
had difficulty telephonically appearing for the original hearing on
the demurrer.
       On the merits, plaintiffs asserted res judicata was
inapplicable because they had not asserted identical causes of
action in the UD and breach of contract actions. Plaintiffs
contended that the breach of contract case was solely to recover
defendants’ unpaid rent from October 1, 2018, to January 31,
2019, per plaintiff Blum’s declaration. In contrast, the UD action
covered the unpaid rent from February 1, 2019 to January 31,
2020, as shown by plaintiffs’ three-day notice. The UD action
alone sought possession.
       In opposition, defendants argued, among other things, that
the contract action overlaps with the UD action because the
default judgment amount exceeded calculated damages for the
claimed time period of October 1, 2018 to January 31, 2019, and
the breach of contract complaint did not contain a date limitation
on its face. The trial court granted reconsideration but affirmed
its earlier ruling sustaining the demurrer.
       The UD case was dismissed on December 28, 2020.
Plaintiffs timely appealed.2
                            DISCUSSION
       Plaintiffs argue (1) they were deprived of due process
because the trial court did not allow them an opportunity to
respond to defendants’ res judicata argument raised for the first
time on reply, and (2) res judicata is inapplicable since the prior
judgment in the breach of contract action against defendants did
not involve possession and the back rent sought in the breach of

2     Neither party appealed the judgment in the breach of
contract action. We discuss it as part of our analysis of the
appeal of the UD action.



                                 6
contract action was for a different time period than the rent
demanded in the three-day notice in the UD action. We address
each issue in turn.
1.     Plaintiffs Were Not Deprived Due Process
       Plaintiffs assert they were deprived of due process. We
review this legal issue de novo. (Conservatorship of Christopher
A. (2006) 139 Cal.App.4th 604, 609–610.)
       “The essence of procedural due process is notice and an
opportunity to respond.” (Gilbert v. City of Sunnyvale (2005) 130
Cal.App.4th 1264, 1279.) We will assume that the trial court
initially erred when it sustained the demurrer based on
defendants’ res judicata argument raised for the first time in the
reply brief, without providing plaintiffs an opportunity to
respond. The court, for example, could have continued the
hearing and permitted a new round of briefing, allowing plaintiffs
a chance to respond and defendant to reply, limited to the res
judicata point. However, the trial court ameliorated the problem
by hearing on reconsideration plaintiffs’ res judicata arguments
on the merits. Any error was undoubtedly harmless. The court’s
minute order expressly considered plaintiffs’ arguments when
denying the motion for reconsideration.
       Plaintiffs thus had notice and an opportunity to be heard
on this issue. Due process does not require reversal.
2.     Claim Preclusion (Res Judicata) Barred the UD
       Action
       Plaintiffs contend the court erred in sustaining the
demurrer because their UD complaint was not barred by res
judicata. “ ‘On appeal from an order of dismissal after an order
sustaining a demurrer, the standard of review is de novo: we
exercise our independent judgment about whether the complaint




                                7
states a cause of action as a matter of law.’ ” (Villafana v. County
of San Diego (2020) 57 Cal.App.5th 1012, 1016.)
       Courts “have frequently used ‘res judicata’ as an umbrella
term encompassing both claim preclusion and issue preclusion,
which [have been] described as two separate ‘aspects’ of an
overarching doctrine. [Citations.] Claim preclusion . . . acts to
bar claims that were, or should have been, advanced in a
previous suit involving the same parties. [Citation.] Issue
preclusion, . . . historically called collateral estoppel, describes
the bar on relitigating issues that were argued and decided in the
first suit. [Citation.]” (DKN Holdings LLC v. Faerber (2015) 61
Cal.4th 813, 823–824 (DKN Holdings).) We follow our Supreme
Court in referring “to ‘claim preclusion’ rather than ‘res
judicata[.]’ ” (Samara v. Matar (2018) 5 Cal.5th 322, 326
(Samara); see also DKN Holdings, at p. 824.)
       “Claim preclusion prevents relitigation of entire causes of
action. [Citations.] Claim preclusion applies only when ‘a second
suit involves (1) the same cause of action (2) between the same
parties [or their privies] (3) after a final judgment on the merits
in the first suit.’ ” (Samara, supra, 5 Cal.5th at pp. 326–327.)
Claim preclusion is premised on the primary right theory. “ ‘As
far as its content is concerned, the primary right is simply the
plaintiff's right to be free from the particular injury suffered.
[Citation.] It must therefore be distinguished from the legal
theory on which liability for that injury is premised: “Even where
there are multiple legal theories upon which recovery might be
predicated, one injury gives rise to only one claim for relief.”
[Citation.] The primary right must also be distinguished from
the remedy sought: “The violation of one primary right
constitutes a single cause of action, though it may entitle the




                                 8
injured party to many forms of relief, and the relief is not to be
confounded with the cause of action, one not being determinative
of the other.” ’ ” (Mycogen Corp. v. Monsanto Co. (2002) 28
Cal.4th 888, 904 (Mycogen).)
       Here, the breach of contract action and the UD action
involved the same parties, and plaintiffs continued to pursue the
UD after obtaining a judgment in the contract action. At issue is
whether the two complaints allege essentially the same cause of
action, i.e., the same primary right. We agree with the trial court
that they do, with a slight wrinkle.
       The complaint in the contract action sought back rent
beginning on October 1, 2018. The face of the complaint did not
specify an end date for damages. The UD action likewise
pursued unpaid rent, however its timeline for damages began on
February 1, 2019. Based on the face of each complaint, plaintiffs’
contract action encompassed the same injury as the UD action
(failure to pay rent from February 2019 forward).3

3     To be clear, if the breach of contract complaint had plainly
sought rent from a period prior to the timeframe covered by the
UD complaint, claim preclusion would not apply in the sense we
have used it here. (Hong Sang Market, Inc. v. Peng (2018) 20
Cal.App.5th 474, 492 [“Because a court has no jurisdiction to
award more than one year’s back-due rent in an unlawful
detainer action, res judicata principles suggest that an unlawful
detainer judgment should not preclude a separate, civil action for
back-due rent that is not recoverable in an unlawful detainer
proceeding”].) Nevertheless, even limiting the damages in the
breach of contract action to a period not covered by the three-day
notice, would have raised a related claim preclusion issue. Claim
preclusion operates when the plaintiff has raised a claim, or
could have raised it, in the prior action. (Thompson v. Ioane
(2017) 11 Cal.App.5th 1180, 1191 [“ ‘If claim preclusion is



                                 9
       Plaintiffs argue that the contract action was for a different
time period of unpaid rent than that sought in the UD action,
relying on plaintiff Blum’s declaration filed in support of the
breach of contract judgment. Blum’s declaration does not change
our analysis. Primary rights are framed by the claims plaintiff
made in the complaint, not the damages finally obtained through
the default prove-up. “The primary right theory is a theory of
code pleading that has long been followed in California. It
provides that a ‘cause of action’ is comprised of a ‘primary right’
of the plaintiff, a corresponding ‘primary duty’ of the defendant,
and a wrongful act by the defendant constituting a breach of that
duty. [Citation.] The most salient characteristic of a primary
right is that it is indivisible: the violation of a single primary
right gives rise to but a single cause of action. [Citation.] . . .”
(Mycogen, supra, 28 Cal.4th at p. 904; Boyd v. Freeman (2017) 18
Cal.App.5th 847, 855 [the court examines the facts alleged in
complaint to assess whether there was a violation of a single
primary right].)
       That the UD complaint also requested possession does not
change our analysis. Though the violation of a single primary
right may entitle plaintiffs to multiple remedies, the remedies are
not determinative: “ ‘ “the relief is not to be confounded with the
cause of action, one not being determinative of the other.” ’ ”
(Mycogen, supra, 28 Cal.4th at p. 904.) Here, both the contract
action and the UD action sought to remedy the same injury,
asserted the same primary right – damages for nonpayment of
rent for the same period.


established, it operates to bar relitigation of the claim altogether.’
[Citation.] Claim preclusion also ‘bars claims that could have
been raised in the first proceeding’ ”].)



                                 10
       We disagree with plaintiffs’ cry that the trial court
effectively held “ ‘Well, the landlord won some back rent, so now
the tenants just get to stay in the premises indefinitely.’ ” True,
the minute order indicates that defendants can continue to reside
at the residence. However, that is because this particular UD
complaint, based on this particular three-day notice, is no longer
valid. We do not read the minute order as expressing an opinion
on any future unlawful detainer case or three-day notice.
       “A valid three-day pay rent or quit notice is a prerequisite
to an unlawful detainer action. [Citations.] Because of the
summary nature of an unlawful detainer action, a notice is valid
only if the lessor strictly complies with the statutorily mandated
notice requirements.” (Bevill v. Zoura (1994) 27 Cal.App.4th 694,
697.) “A notice that seeks rent in excess of the amount due is
invalid and will not support an unlawful detainer action.
[Citation.]” (Levitz Furniture Co. v. Wingtip Communications
(2001) 86 Cal.App.4th 1035, 1038.) Since plaintiffs are barred by
their breach of contract judgment from seeking rent accrued
between February 1, 2019 and February 27, 2020, the three-day
notice claiming $28,800 in past-due rent from that time period is
of no force or effect and cannot support the UD action to evict
defendants. We express no opinion on the efficacy of any other
three-day notice or unlawful detainer action.




                                11
                       DISPOSITION
     The judgment is affirmed. Defendants and respondents
Debra and Shawn Kaye are awarded their costs on appeal.




                                  RUBIN, P. J.
WE CONCUR:




                BAKER, J.




                MOOR, J.




                             12